DETAILED ACTION
Response to Amendment
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 03/30/2022, the following has occurred: claims 1 and 11 have been amended; claims 2-8, 10, 12-18, 20, and 22-23 have remained unchanged; claims 9, 19, and 21 were canceled; and no new claims have been added.
Claims 1-8, 10-18, 20, and 22-23 are pending.
Effective Filing Date: 10/17/2016

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 103 Rejections:
Applicant amended the claims are argued with respect to these newly amended limitations. These arguments are deemed moot in view of the newly cited art used to address these claim limitations.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 4, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,672,497 to Nicponski in view of U.S. 2005/0020903 to Krishnan et al. further in view of U.S. 2019/0180136 to Bousmalis et al.
As per claims 1 and 11, Nicponski teaches a computer program product for disease detection from multimodal data, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method (see: column 16, lines 52-61) and a method comprising:
--extracting a plurality of disease-specific features from data in the plurality of patient records, wherein extracting the plurality of disease-specific features comprises providing the image data of the plurality of patient records to a feature generator; (see: column 4, lines 17-45 where there is extraction of disease-specific features (regions of interest) by providing the patient records (patient imaging exam data) to a feature generator (knowledge-based anatomical segmentation blocks))
--providing the plurality of disease-specific features to a trained classifier, wherein providing the plurality of disease-specific features to the trained classifier comprises generating a feature vector from the plurality of disease specific features, the feature vector comprising at least one modality indicator and at least one measurement corresponding to the at least one modality indicator; (see: column 4, line 46 to column 5, line 12 where after successful completion of anatomical segmentation (feature extraction), the method continues to the computer aided detection block. Also see: column 8, lines 42-64 where gradient vectors (feature vectors) are used for detection and see column 9, lines 23-39 where the detection method constructs/generates these vectors (feature vectors) based on the data input (features) into the block. The feature vector here consists of at least one measurement (mathematical gradient vectors contain mathematical measurements) based on the modality indicator (the type of anatomical segmentation which correlates to segmentation map which correlates to an exam type such as a CT exam, mammography digital radiographic projections as shown in column 4, line 46 to column 5, lines 36)) and
--receiving from the trained classifier an indicator of a likely disease condition of the patient (see: column 4, line 46 to column 5, line 12 where a computer aided detection blocks 50 and computer aided diagnosis blocks 60 will be invoked. The diagnosis block. If an indication of a disease is detected at 50 and there is a diagnosis block 60 available for the specific organ then exam control module 30 may control operation of that block to determine results of disease candidates (an indicator of a likely disease condition)).
	Nicponski may not specifically teach:
1) --reading a plurality of patient records associated with a patient, from a plurality of data sources, the plurality of patient records comprising image and textual data, the image data comprising images from multiple modalities, at least one of which is Doppler echocardiographic imaging, the imaging data having a domain;
2) --a feature generator comprising a pre-trained convolutional neural network, wherein at least one of the plurality of disease-specific features are obtained from a first fully-connected layer of the convolutional neural network, the first fully-connected layer comprising features applicable to multiple imaging domains including Doppler echocardiographic imaging, the convolutional neural network being pre-trained on a different domain than the domain of the image data; and
3) --data as both image and textual data in the plurality of patient records.

Krishnan et al. teaches:
1) --reading a plurality of patient records associated with a patient, from a plurality of data sources, the plurality of patient records comprising image and textual data, (see: paragraph [0027] where there is input into the system of imaging (ultrasound imaging data) and text data (non-imaging patient history data) from a plurality of sources of data) the image data comprising images from multiple modalities, (see: paragraph [0027] where multiple imaging modalities are used) at least one of which is Doppler echocardiographic imaging, (see: paragraph [0043] where echocardiogram images are used. Further see: paragraph [0074] where Doppler imaging is used) the imaging data having a domain; (see: paragraph [0038] where there is a feature extraction module which extracts relevant features to be used as input to the classification module for analysis. Also see: paragraph [0062] where a clinical domain knowledge data from a repository is used to extract and combine features. Thus the input data here has a domain as the repository is using domain specific data to extract features of the data) and
3) --data as both image and textual data in the plurality of patient records (see: paragraph [0027] where the input data includes both text and image data from patient records).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) read a plurality of patient records associated with a patient, from a plurality of data sources, the plurality of patient records comprising image and textual data, the image data comprising images from multiple modalities, at least one of which is Doppler echocardiographic imaging, the imaging data having a domain as taught by Krishnan et al. for data as disclosed by Nicponski since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Nicponski teaches extracting of features from patient records therefore one can substitute in how these records are obtained and what they are comprised on to obtain predictable results of having patient records. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 3) both image and textual data in the plurality of patient records as taught by Krishnan et al. for data as disclosed by Nicponski since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Nicponski teaches of patient records with data therefore one can substitute specific types of data to obtain predictable results of using data from patient records. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Bousmalis et al. teaches:
2) --a feature generator comprising a pre-trained convolutional neural network, (see: paragraph [0021] where there is a trained convolutional neural network that receives a target domain image and processes it to generate a shared feature representation for the target domain image) wherein at least one of the plurality of disease-specific features are obtained from a first fully-connected layer of the convolutional neural network, (see: paragraph [0028] where there is a fully-connected neural network that is used to obtain shared feature representations (these features being disease-specific features are taught using the Krishnan et al. reference in paragraph [0081]). Also see: paragraph [0002] where the neural networks have layers that are used to generate an output from received input. Also see: FIG. 3 and paragraph [0047] where the received input is then processed using the neural network. This means that data is being inputted into the first layer of a fully-connected neural network) the first fully-connected layer comprising features applicable to multiple imaging domains including Doppler echocardiographic imaging, (see: FIG. 3 and paragraph [0047] where the received input is then processed using the neural network. This means that data is being inputted into the first layer of a fully-connected neural network. Also see: paragraph [0003] where the neural network is trained to generate a shared feature representation of features of the input image that are shared between a target domain and a source domain. The layer here comprises features applicable to a target and source domain (the domain being related to Doppler echocardiographic imaging is taught in paragraphs [0043] and [0074] of Krishnan et al.)) the convolutional neural network being pre-trained on a different domain than the domain of the image data (see: paragraph [0022] where the source domain is different from the target domain. Also see: paragraph [0044] where the shared domain is different than the private domain).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2) a feature generator comprising a pre-trained convolutional neural network, wherein at least one of the plurality of disease-specific features are obtained from a first fully-connected layer of the convolutional neural network, the first fully-connected layer comprising features applicable to multiple imaging domains including Doppler echocardiographic imaging, the convolutional neural network being pre-trained on a different domain than the domain of the image data as taught by Bousmalis et al. for the feature generator as disclosed by Nicponski and Krishnan et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Nicponski and Krishnan et al. already teaches a feature generator, thus one could substitute another feature generator for the feature generator in the combination of Nicponski and Krishnan et al. to obtain predictable results of outputting disease features. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claims 2 and 12, Nicponski, Krishnan et al., and Bousmalis et al. in combination teach the method of claim 1, see discussion of claim 1. Nicponski may not further, specifically teach wherein the plurality of patient records comprises:
--billable diagnosis records;
--insurance claim records;
--significant problem records;
--electronic health records;
--medical imagery
--medical reports; or
--medical video.

Krishnan et al. further teaches wherein the plurality of patient records comprises:
--billable diagnosis records;
--insurance claim records;
--significant problem records;
--electronic health records;
--medical imagery
--medical reports; (see: paragraph [0057] where there are radiological reports) or
--medical video.
The motivations to combine the above-mentioned references are discussed in the rejection of claims 1 and 11 respectively, and incorporated herein.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,672,497 to Nicponski in view of U.S. 2005/0020903 to Krishnan et al. further in view of U.S. 2019/0180136 to Bousmalis et al. as applied to claims 1 and 11, further in view of U.S. Patent No. 6,674,879 to Weisman et al. and further in view of U.S. 2003/0104470 to Fors et al.
As per claim 3, Nicponski, Krishnan et al., and Bousmalis et al. in combination teach the method of claim 1, see discussion of claim 1. The combination may not further specifically teach:
1) --billable diagnosis records;
2) --significant problem records;
3) --echocardiogram reports; and
4) --echocardiography video.

Even though 1), 2), 3), and 4) are non-functional descriptive material:

Weisman et al. teaches:
3) --echocardiogram reports; (see: FIG. 10) and
4) --echocardiography video (see: column 2, lines 63-64 where the workstation of the invention can be used to digitize the video output of cardiac ultrasound scanners. Echocardiography video data is being recorded in a record).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 3) echocardiogram reports and 4) echocardiography video as taught by Weisman et al. for the patient records as disclosed by Nicponski, Krishnan et al., and Bousmalis et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Nicponski, Krishnan et al., and Bousmalis et al. teaches patient records thus one could substitute these patient records for ones that include echocardiogram reports and video and obtain predictable results of having patient records. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Fors et al. teaches:
1) --billable diagnosis records; (see: paragraph [0009] where the present invention is not limited by the nature of the medical history data. Such data included, but is not limited to prescription data (e.g., data related to one or more drugs.....billing code levels, etc.); etc. The records include billable diagnosis record (billing code levels)) and
2) --significant problem records (see: paragraph [0009] where the present invention is not limited by the nature of the medical history data. Such data included, but is not limited to.....patient identification information (e.g., patient age......allergies, etc.); etc. The records include significant problem record (allergies)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) billable diagnosis records and 2) significant problem records as taught by Fors et al. for the patient records as disclosed by Nicponski, Krishnan et al., Bousmalis et al., and Weisman et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Nicponski, Krishnan et al., Bousmalis et al., and Weisman et al. teaches patient records thus one could substitute these patient records for ones that include billable diagnosis records and significant problem records and obtain predictable results of having patient records. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 13, Nicponski, Krishnan et al., and Bousmalis et al. in combination teach the computer program product of claim 11, see discussion of claim 11. The combination may not further specifically teach:
1) --billable diagnosis records;
2) --significant problem records;
3) --echocardiogram reports; and
4) --echocardiography video.

Even though 1), 2), 3), and 4) are non-functional descriptive material:

Weisman et al. teaches:
3) --echocardiogram reports; (see: FIG. 10) and
4) --echocardiography video (see: column 2, lines 63-64 where the workstation of the invention can be used to digitize the video output of cardiac ultrasound scanners. Echocardiography video data is being recorded in a record).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 3) echocardiogram reports and 4) echocardiography video as taught by Weisman et al. for the patient records as disclosed by Nicponski, Krishnan et al., and Bousmalis et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Nicponski, Krishnan et al., and Bousmalis et al. teaches patient records thus one could substitute these patient records for ones that include echocardiogram reports and video and obtain predictable results of having patient records. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Fors et al. teaches:
1) --billable diagnosis records; (see: paragraph [0009] where the present invention is not limited by the nature of the medical history data. Such data included, but is not limited to prescription data (e.g., data related to one or more drugs.....billing code levels, etc.); etc. The records include billable diagnosis record (billing code levels)) and
2) --significant problem records (see: paragraph [0009] where the present invention is not limited by the nature of the medical history data. Such data included, but is not limited to.....patient identification information (e.g., patient age......allergies, etc.); etc. The records include significant problem record (allergies)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) billable diagnosis records and 2) significant problem records as taught by Fors et al. for the patient records as disclosed by Nicponski, Krishnan et al., Bousmalis et al., and Weisman et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Nicponski, Krishnan et al., Bousmalis et al., and Weisman et al. teaches patient records thus one could substitute these patient records for ones that include billable diagnosis records and significant problem records and obtain predictable results of having patient records. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,672,497 to Nicponski in view of U.S. 2005/0020903 to Krishnan et al. further in view of U.S. 2019/0180136 to Bousmalis et al. as applied to claims 1 and 11, further in view of U.S. 2012/0321174 to Tsymbal et al.
As per claim 4, Nicponski, Krishnan et al., and Bousmalis et al. in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein the trained classifier is a random forest classifier.

Tsymbal et al. teaches:
--wherein the trained classifier is a random forest classifier (see: paragraph [0011] where image retrieval includes training a random forest (RF) classifier…. Also see: paragraph [0052] where the system and method may be applied to various medical image formats, such as computed tomography (CT) images, magnetic resonance imaging (MRI) images, ultrasound (US) images, etc.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the trained classier is a random forest classifier as taught by Tsymbal et al. for the trained classifier as disclosed by Nicponski, Krishnan et al., and Bousmalis et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Nicponski, Krishnan et al., and Bousmalis et al. teaches a trained classifier thus substituting that trained classifier for a random forest classifier would obtain predictable results of classification of information. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 14, Nicponski, Krishnan et al., and Bousmalis et al. in combination teaches the computer program product of claim 11, see discussion of claim 11. The combination may not further, specifically teach wherein trained the classifier is a random forest classifier.

Tsymbal et al. teaches:
--wherein the trained classifier is a random forest classifier (see: paragraph [0011] where image retrieval includes training a random forest (RF) classifier…. Also see: paragraph [0052] where the system and method may be applied to various medical image formats, such as computed tomography (CT) images, magnetic resonance imaging (MRI) images, ultrasound (US) images, etc.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the trained classier is a random forest classifier as taught by Tsymbal et al. for the trained classifier as disclosed by Nicponski, Krishnan et al., and Bousmalis et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Nicponski, Krishnan et al., and Bousmalis et al. teaches a trained classifier thus substituting that trained classifier for a random forest classifier would obtain predictable results of classification of information. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,672,497 to Nicponski in view of U.S. 2005/0020903 to Krishnan et al. further in view of U.S. 2019/0180136 to Bousmalis et al. further in view of U.S. Patent No. 6,674,879 to Weisman et al. further in view of U.S. 2003/0104470 to Fors et al. as applied to claims 3 and 13, and further in view of U.S. Patent No. 5,638,823 to Akay et al.
As per claim 5, Nicponski, Krishnan et al., Bousmalis et al., Weisman et al., and Fors et al. in combination teach the method of claim 3, see discussion of claim 3. The combination may not further, specifically teach wherein the disease condition is aortic stenosis.

Akay et al. teaches:
--wherein the disease condition is aortic stenosis (see: column 2, lines 36-46 where the invention is directed to a system and method for detecting arterial stenosis having a number of features. The disease condition here is aortic stenosis (arterial stenosis)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the disease condition is aortic stenosis as taught by Akay et al. for the disease condition as disclosed by Nicponski, Krishnan et al., Bousmalis et al., Weisman et al., and Fors et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Nicponski, Krishnan et al., Bousmalis et al., Weisman et al., and Fors et al. teaches a classifier that determines likely disease candidates therefore one could substitute wherein the disease candidate is aortic stenosis and obtain predictable results of receiving an indicator of a disease condition. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 15, Nicponski, Krishnan et al., Bousmalis et al., Weisman et al., and Fors et al. in combination teach the computer program product of claim 13, see discussion of claim 13. The combination may not further, specifically teach wherein the disease condition is aortic stenosis.

Akay et al. teaches:
--wherein the disease condition is aortic stenosis (see: column 2, lines 36-46 where the invention is directed to a system and method for detecting arterial stenosis having a number of features. The disease condition here is aortic stenosis (arterial stenosis)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the disease condition is aortic stenosis as taught by Akay et al. for the disease condition as disclosed by Nicponski, Krishnan et al., Bousmalis et al., Weisman et al., and Fors et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Nicponski, Krishnan et al., Bousmalis et al., Weisman et al., and Fors et al. teaches a classifier that determines likely disease candidates therefore one could substitute wherein the disease candidate is aortic stenosis and obtain predictable results of receiving an indicator of a disease condition. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,672,497 to Nicponski in view of U.S. 2005/0020903 to Krishnan et al. further in view of U.S. 2019/0180136 to Bousmalis et al. as applied to claims 1 and 11, and further in view of U.S. 2014/0350961 to Csurka et al.
As per claim 6, Nicponski, Krishnan et al., and Bousmalis et al. in combination teaches the method of claim 1, see discussion of claim 1. Nicponski teaches disease-specific features (see: column 4, lines 17-45 where there is extraction of disease-specific features (regions of interest)).
Krishnan et al. further teaches wherein the plurality of patient records comprises medical reports (see: paragraph [0057] where there are radiological reports).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Nicponski, Krishnan et al., and Bousmalis et al. in combination may not further, specifically teach extracting the plurality of features comprises performing concept extraction.

Csurka et al. teaches:
--extracting the plurality of features comprises performing concept extraction (see: paragraph [0069] where the representation 12 of a record (or an element of a record) is generated using a medical ontology 64 of biomedical concepts……Such an ontology 64 can be used to represent a record 36, or one element of the record, based on information extracted from the record. Also see: paragraph [0073] where a medical record 36 may contain multiple elements (or “documents”)…..These elements of the record can be considered together as forming a single element, however the record can also be separated into several sub-parts (several elements). Concept extraction (extraction based on a medical ontology) is being performed to extract a plurality of features (elements of a record)).
One of ordinary skill at the time of the invention was filed would have found it obvious to extract the plurality of features comprises performing concept extraction as taught by Csurka et al. in the method as taught by Nicponski, Krishnan et al., and Bousmalis et al. in combination with the motivation(s) of retrieving and displaying relevant information to help make decisions in a timely manner (see: paragraph [0006] of Csurka et al.).

As per claim 16, Nicponski, Krishnan et al., and Bousmalis et al. in combination teaches the computer program product of claim 11, see discussion of claim 11. Nicponski teaches disease-specific features (see: column 4, lines 17-45 where there is extraction of disease-specific features (regions of interest)).
Krishnan et al. further teaches wherein the plurality of patient records comprises medical reports (see: paragraph [0057] where there are radiological reports).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Nicponski, Krishnan et al., and Bousmalis et al. in combination may not further, specifically teach extracting the plurality of features comprises performing concept extraction.

Csurka et al. teaches:
--extracting the plurality of features comprises performing concept extraction (see: paragraph [0069] where the representation 12 of a record (or an element of a record) is generated using a medical ontology 64 of biomedical concepts……Such an ontology 64 can be used to represent a record 36, or one element of the record, based on information extracted from the record. Also see: paragraph [0073] where a medical record 36 may contain multiple elements (or “documents”)…..These elements of the record can be considered together as forming a single element, however the record can also be separated into several sub-parts (several elements). Concept extraction (extraction based on a medical ontology) is being performed to extract a plurality of features (elements of a record)).
One of ordinary skill at the time of the invention was filed would have found it obvious to extract the plurality of features comprises performing concept extraction as taught by Csurka et al. in the computer program product as taught by Nicponski, Krishnan et al., and Bousmalis et al. in combination with the motivation(s) of retrieving and displaying relevant information to help make decisions in a timely manner (see: paragraph [0006] of Csurka et al.).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,672,497 to Nicponski in view of U.S. 2005/0020903 to Krishnan et al. further in view of U.S. 2019/0180136 to Bousmalis et al. as applied to claims 1 and 11, and further in view of U.S. 2012/0020563 to Amir et al.
As per claim 7, Nicponski, Krishnan et al., and Bousmalis et al. in combination teach the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach 1) wherein the plurality of patient records comprises medical video and extracting the plurality of disease-specific features comprises:
2) --extracting one or more video frames from the medical video; and
3) --performing optical character recognition on the one or more video frames.

Amir et al. teaches:
1) --wherein the plurality of patient records comprises medical video (see: paragraph [0059] where applying extraction to a large database of existing medical record videos to extract measurement-value pairs from the embedded text 810, disease labels can be associated with the videos. There is a database here that contains a plurality of existing medical record videos) and extracting the plurality of disease-specific features comprises:
2) --extracting one or more video frames from the medical video; (see: paragraph [0003] where computer readable program code configured to access one or more frames of video data. One or more frames of video data are being extracted from the video) and
3) --performing optical character recognition on the one or more video frames (see: paragraph [0003] where computer readable program code configured to preprocess said one or more frames of video data to produce one or more preprocessed frames; and computer readable program code configured to utilize said embedded characters extracted from said one or more preprocessed frames for one or more of a decision support application and an automated archive storage application. Also see: paragraph [0033] where given an input medical video 220, a system 210 preprocesses a frame 230 of the medical video 220. To reliably extract the embedded text for optical OCR of characters, embodiments use image processing operations based on mathematical morphology, edge detection and rank filtering. OCR is being performed on a video frame (preprocessed video frame)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) wherein the plurality of patient records comprises medical video, 2) extracting one or more video frames from the medical video, and 3) performing optical character recognition on the one or more video frames as taught by Amir et al. for the patient records and extracting of features from those records as disclosed by Nicponski, Krishnan et al., and Bousmalis et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Nicponski, Krishnan et al., and Bousmalis et al. teaches patient records and extracting of features from those records thus one can substitute wherein those records include video as well as extraction techniques for video to obtain predictable results of extraction of features from patient records. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 17, Nicponski, Krishnan et al., and Bousmalis et al. in combination teach the computer program product of claim 11, see discussion of claim 11. The combination may not further, specifically teach 1) wherein the plurality of patient records comprises medical video and extracting the plurality of disease-specific features comprises:
2) --extracting one or more video frames from the medical video; and
3) --performing optical character recognition on the one or more video frames.

Amir et al. teaches:
1) --wherein the plurality of patient records comprises medical video (see: paragraph [0059] where applying extraction to a large database of existing medical record videos to extract measurement-value pairs from the embedded text 810, disease labels can be associated with the videos. There is a database here that contains a plurality of existing medical record videos) and extracting the plurality of disease-specific features comprises:
2) --extracting one or more video frames from the medical video; (see: paragraph [0003] where computer readable program code configured to access one or more frames of video data. One or more frames of video data are being extracted from the video) and
3) --performing optical character recognition on the one or more video frames (see: paragraph [0003] where computer readable program code configured to preprocess said one or more frames of video data to produce one or more preprocessed frames; and computer readable program code configured to utilize said embedded characters extracted from said one or more preprocessed frames for one or more of a decision support application and an automated archive storage application. Also see: paragraph [0033] where given an input medical video 220, a system 210 preprocesses a frame 230 of the medical video 220. To reliably extract the embedded text for optical OCR of characters, embodiments use image processing operations based on mathematical morphology, edge detection and rank filtering. OCR is being performed on a video frame (preprocessed video frame)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) wherein the plurality of patient records comprises medical video, 2) extracting one or more video frames from the medical video, and 3) performing optical character recognition on the one or more video frames as taught by Amir et al. for the patient records and extracting of features from those records as disclosed by Nicponski, Krishnan et al., and Bousmalis et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Nicponski, Krishnan et al., and Bousmalis et al. teaches patient records and extracting of features from those records thus one can substitute wherein those records include video as well as extraction techniques for video to obtain predictable results of extraction of features from patient records. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,672,497 to Nicponski in view of U.S. 2005/0020903 to Krishnan et al. further in view of U.S. 2019/0180136 to Bousmalis et al. as applied to claims 1 and 11, further in view of U.S. 2012/0020563 to Amir et al and further in view of U.S. Patent No. 4,770,184 to Greene, Jr. et al.
As per claim 8, Nicponski, Krishnan et al., and Bousmalis et al. in combination teach the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach 1) wherein the plurality of patient records comprises medical video, 2) the medical video comprising Doppler patterns, and wherein extracting the plurality of disease-specific features comprises:
3) --extracting one or more video frames from the medical video; and
4) --automatically extracting one or more measurements from the Doppler patterns.

Amir et al. teaches:
1) --wherein the plurality of patient records comprises medical video, (see: paragraph [0059] where applying extraction to a large database of existing medical record videos to extract measurement-value pairs from the embedded text 810, disease labels can be associated with the videos. There is a database here that contains a plurality of existing medical record videos) and wherein extracting the plurality of disease-specific features comprises:
3) --extracting one or more video frames from the medical video (see: paragraph [0003] where computer readable program code configured to access one or more frames of video data. One or more frames of video data are being extracted from the video).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 7, and incorporated herein.

Greene, Jr. et al. teaches:
2) --the medical video comprising Doppler patterns (see: column 3, lines 35-47 where there is ultrasound Doppler shift data of blood flow in the vessel. An ultrasonic scanner is being used in real-time (medical video))
4) --automatically extracting one or more measurements from the Doppler patterns (see: column 4, lines 30-52 where pattern recognition of amplitude and frequency data offers a sophisticated statistical and analytic methodology that dissects the ultrasound Doppler spectra to extract the important diagnostic information automatically).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2) the medical video comprising Doppler patterns and 4) automatically extract one or more measurements from the Doppler patterns as taught by Greene, Jr. et al. for the medical video and extracting of features from that video as disclosed by Nicponski, Krishnan et al., Bousmalis et al., and Amir et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Nicponski, Krishnan et al., Bousmalis et al., and Amir et al. teaches medical video and extracting of features from that video thus one can substitute wherein that video is video comprising Doppler patterns as well as extraction techniques for that video to obtain predictable results of extraction of features from patient records. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 18, Nicponski, Krishnan et al., and Bousmalis et al. in combination teach the computer program product of claim 11, see discussion of claim 11. The combination may not further, specifically teach 1) wherein the plurality of patient records comprises medical video, 2) the medical video comprising Doppler patterns, and wherein extracting the plurality of disease-specific features comprises:
3) --extracting one or more video frames from the medical video; and
4) --automatically extracting one or more measurements from the Doppler patterns.

Amir et al. teaches:
1) --wherein the plurality of patient records comprises medical video, (see: paragraph [0059] where applying extraction to a large database of existing medical record videos to extract measurement-value pairs from the embedded text 810, disease labels can be associated with the videos. There is a database here that contains a plurality of existing medical record videos) and wherein extracting the plurality of disease-specific features comprises:
3) --extracting one or more video frames from the medical video (see: paragraph [0003] where computer readable program code configured to access one or more frames of video data. One or more frames of video data are being extracted from the video).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 17, and incorporated herein.

Greene, Jr. et al. teaches:
2) --the medical video comprising Doppler patterns (see: column 3, lines 35-47 where there is ultrasound Doppler shift data of blood flow in the vessel. An ultrasonic scanner is being used in real-time (medical video))
4) --automatically extracting one or more measurements from the Doppler patterns (see: column 4, lines 30-52 where pattern recognition of amplitude and frequency data offers a sophisticated statistical and analytic methodology that dissects the ultrasound Doppler spectra to extract the important diagnostic information automatically).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2) the medical video comprising Doppler patterns and 4) automatically extract one or more measurements from the Doppler patterns as taught by Greene, Jr. et al. for the medical video and extracting of features from that video as disclosed by Nicponski, Krishnan et al., Bousmalis et al., and Amir et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Nicponski, Krishnan et al., Bousmalis et al., and Amir et al. teaches medical video and extracting of features from that video thus one can substitute wherein that video is video comprising Doppler patterns as well as extraction techniques for that video to obtain predictable results of extraction of features from patient records. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,672,497 to Nicponski in view of U.S. 2005/0020903 to Krishnan et al. further in view of U.S. 2019/0180136 to Bousmalis et al. as applied to claims 1 and 11, and further in view of WO 2004/051548 to HUANG.
As per claim 10, Nicponski, Krishnan et al., and Bousmalis et al. in combination teach the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein the indicator of the likely disease condition includes a probability of the disease condition.

HUANG teaches:
--wherein the indicator of the likely disease condition includes a probability of the disease condition (see: paragraph [084] where the present invention enables this risk-based reimbursement by determining a probability that a member or a set of members have one or more of these specified conditions, based solely on an analysis of pharmacy claims. These probabilities are used by an administrator of the plan to identify members that likely have a condition of interest and to follow up with the member’s physician to verify the condition and to obtain proper documentation. An indicator (the indicator is sent to the administrator and it contains these probabilities) is being sent and it contains a probability of the disease condition).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the indicator of the likely disease condition includes a probability of the disease condition as taught by HUANG for the indicator of likely disease condition as disclosed by Nicponski, Krishnan et al., and Bousmalis et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Nicponski, Krishnan et al., and Bousmalis et al. teaches indicating likely disease conditions thus one could add what the probabilities of these conditions are and obtain predictable results of an outputting of indications of likely disease conditions. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 20, Nicponski, Krishnan et al., and Bousmalis et al. in combination teach the computer program product of claim 11, see discussion of claim 11. The combination may not further, specifically teach wherein the indicator of the likely disease condition includes a probability of the disease condition.

HUANG teaches:
--wherein the indicator of the likely disease condition includes a probability of the disease condition (see: paragraph [084] where the present invention enables this risk-based reimbursement by determining a probability that a member or a set of members have one or more of these specified conditions, based solely on an analysis of pharmacy claims. These probabilities are used by an administrator of the plan to identify members that likely have a condition of interest and to follow up with the member’s physician to verify the condition and to obtain proper documentation. An indicator (the indicator is sent to the administrator and it contains these probabilities) is being sent and it contains a probability of the disease condition).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the indicator of the likely disease condition includes a probability of the disease condition as taught by HUANG for the indicator of likely disease condition as disclosed by Nicponski, Krishnan et al., and Bousmalis et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Nicponski, Krishnan et al., and Bousmalis et al. teaches indicating likely disease conditions thus one could add what the probabilities of these conditions are and obtain predictable results of an outputting of indications of likely disease conditions. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,672,497 to Nicponski in view of U.S. 2005/0020903 to Krishnan et al. further in view of U.S. 2019/0180136 to Bousmalis et al. as applied to claim 1, and further in view of U.S. 2016/0350336 to Checka et al.
As per claim 22, Nicponski, Krishnan et al., and Bousmalis et al. in combination teach the method of claim 1, see discussion of claim 1. The combination may not specifically, further teach wherein the features from the first fully-connected layer comprise one or more edges within the Doppler echocardiographic imaging.

Checka et al. teaches:
--wherein the features from the first fully-connected layer comprise one or more edges within the Doppler echocardiographic imaging (see: paragraph [0033] where earlier layers may be fixed while the latter ones may be fined tuned. The earlier features include generic features such as edge detectors. The first fully-connected later here contains edge detectors for images. The imaging being Doppler echocardiographic imaging is merely descriptive, and non-functional).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the features from the first fully-connected layer comprise one or more edges within the Doppler echocardiographic imaging as taught by Checka et al. in the method as taught by Nicponski, Krishnan et al., and Bousmalis et al. in combination with the motivation(s) of fine tuning the convolutional neural network to work from generic features to more specific features (see: paragraph [0033] of Checka et al.).

As per claim 23, Nicponski, Krishnan et al., and Bousmalis et al. in combination teach the method of claim 1, see discussion of claim 1. The combination may not specifically, further teach wherein the plurality of disease-specific features comprise a feature vector of size 4096 harvest at an output of the first fully-connected layer.

Checka et al. teaches:
--wherein the plurality of disease-specific features comprise a feature vector of size 4096 harvest at an output of the first fully-connected layer (see: paragraph [0036] where there is an outputted feature vector of size 4096).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the plurality of disease-specific features comprise a feature vector of size 4096 harvest at an output of the first fully-connected layer as taught by Checka et al. for the output of the first fully-connected layer as disclosed by Nicponski, Krishnan et al., and Bousmalis et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Bousmalis et al. of the present combination teaches a first fully-connected layer and an output, thus one could substitute wherein the output has a size of 4096 to obtain predictable results of having an output. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Additional Relevant References
Examiner would also like to cite U.S. 2018/0101748 to Yang et al. as an additional, relevant reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626